242 S.E.2d 180 (1978)
35 N.C. App. 650
Charles M. WYATT
v.
Judy P. WYATT.
No. 7725DC404.
Court of Appeals of North Carolina.
March 21, 1978.
John H. McMurray, Morganton, for plaintiff-appellant.
Byrd, Byrd, Ervin & Blanton by Joe K. Byrd, Morganton, for defendant-appellee.
PARKER, Judge.
The court's finding that legal fees in the total amount of $1,975.00 were reasonable was fully supported by its detailed findings of fact as to the nature and extent of the services rendered, and on this appeal plaintiff does not challenge those findings. *181 Rather, he challenges the court's finding that his financial circumstances are such that he is able to pay said fees. In this connection he first contends that the court erred by making findings of fact as to the earnings of his present wife and by obviously taking those earnings into account in making its determination as to plaintiff's ability to pay. We find no error.
In evaluating plaintiff's financial circumstances, the court first made findings regarding plaintiff's ordinary monthly household expenses and his outstanding debts. Plaintiff's current household, consisting of five persons, includes himself, his present wife, their twin children, and his present wife's child by a former marriage. Itemizing the various expenses, plaintiff testified that the total monthly expenses for that household (including child support payments he is making to his child by his first marriage) amounted to $887.00. In accord with plaintiff's testimony, the court found as a fact that plaintiff's total monthly expenses for the household and for child support amounted to $887.00. The court also found that plaintiff had debts amounting to a total of $1,183.00. The court then made findings regarding plaintiff's income and other financial resources, taking into consideration not only plaintiff's income but also the income of his present wife.
Plaintiff contends that the court should not have considered his present wife's income when weighing his expenses and debts against his financial resources to determine his financial ability to pay defendant's counsel fees. We disagree. Plaintiff's present wife is a member of his current household, and she is the mother of all three children residing in that household. Under these circumstances, it was proper for the court to consider the substantial income received by a member of that household who shared in the responsibility for its support. Moreover, plaintiff himself presented for the court's consideration evidence regarding his present wife's income, and he should not now be heard to complain that the court took this evidence into consideration.
We also find no merit in plaintiff's second contention, which is that the court abused its discretion in ordering him to pay the balance of $1775.00 in attorney's fees without making sufficiently specific findings as to his present ability to pay. The findings made by the court were both specific and detailed, and we find no abuse of the court's discretion.
Affirmed.
MARTIN and ARNOLD, JJ., concur.